FILED
                             NOT FOR PUBLICATION                            NOV 18 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50170

               Plaintiff - Appellee,             D.C. No. 3:08-cr-00603-RTB

   v.

 JOSE PILAR PEREZ-LOPEZ,                         MEMORANDUM *

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                      Roger T. Benitez, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Jose Pilar Perez-Lopez appeals from the nine-month sentence imposed

following revocation of the supervised release term he was serving following a

guilty-plea conviction to being a deported alien found in the United States. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JC/Research
have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

         Perez-Lopez contends the district court committed procedural error by:

(1) relying on clearly erroneous facts; (2) imposing a sentence without providing

an explanation sufficient to allow meaningful appellate review; and (3) failing to

consider the revocation factors in 18 U.S.C. §§ 3583(e) and 3553(a). These

contentions are belied by the record. See United States v. Carty, 520 F.3d 984, 993

(9th Cir. 2008) (en banc).

         Perez-Lopez also contends the district court committed procedural error by

failing to calculate the sentencing guidelines range and by ignoring the parsimony

principle. Perez-Lopez has not demonstrated that any error affected his substantial

rights. See United States v. Dallman, 533 F.3d 755, 761-62 (9th Cir. 2008).

         Finally, Perez-Lopez contends the supervised release revocation procedures

set forth in 18 U.S.C. § 3583(e)(3) violate Apprendi v. New Jersey, 530 U.S. 466

(2000). This contention is foreclosed by United States v. Huerta-Pimental,

445 F.3d 1220, 1224-25 (9th Cir. 2006). We reject Perez-Lopez’s contention that

Huerta-Pimental is no longer good law in light of Cunningham v. California,

549 U.S. 270 (2007). See United States v. Santana, 526 F.3d 1257, 1262 (9th Cir.

2008).

         AFFIRMED.


JC/Research                                2                                  09-50170